IN THE SUPREME COURT OF PENNSYLVANIA




IN RE:                                     : NO. 304
                                           :
REAPPOINTMENT TO THE                       : DISCIPLINARY BOARD APPOINTMENT
DISCIPLINARY BOARD OF                      : DOCKET
PENNSYLVANIA                               :




                                        ORDER


PER CURIAM
         AND NOW, this 29th day of January, 2019, John P. Goodrich, Esquire, Allegheny

County, is hereby reappointed as a member of the Disciplinary Board of Pennsylvania for

a term of three years, commencing April 1, 2019.